Exhibit 10.63

 

AMENDMENT TO WARRANT

 

This agreement (the “Amendment Agreement”) is made and entered into as of
November 2, 2017 by and between Omagine, Inc., a Delaware corporation (the
“Corporation”) and Jeffrey A. Grossman (the “Holder”). This Amendment Agreement
is an amendment to that certain Warrant between the Corporation and the Holder
dated April 13, 2017 (the “Warrant”). The Warrant is incorporated into this
Amendment Agreement by reference thereto. Capitalized terms used in this
Amendment Agreement and not otherwise defined herein shall have the meaning
given to them in the Warrant.

 

Pursuant to Section 11 of the Warrant, the Corporation and the Holder hereby
consent to the following amendments to the Warrant:

 

1.Section 1.5 of the Warrant is hereby replaced in its entirety to read as
follows:

 

“Exercise Price” means, per share of Common Stock, fifty cents ($0.50).

 

2.Section 1.6 of the Warrant is hereby replaced in its entirety to read as
follows:

 

“Expiration Date” means June 30, 2018.

 

3.There is a typographical error in Section 2 of the Warrant where two
sub-sections are numbered as Sections 2.2. The second such sub-Section is hereby
changed to Section 2.3 and the wording of such Section 2.3 along with the
wording of Sub-Sections 2.1 and 2.2 are not amended in any way and remain as
originally drafted in the Warrant. The opening paragraph of Section 2 of the
Warrant is hereby replaced in its entirety to read as follows:

 

Exercise of Warrant. At any time before the Expiration Date, the Holder may
exercise the purchase rights represented by this Warrant, in whole or in part,
by surrendering this Warrant (with a duly executed subscription certificate
substantially in the form attached hereto) at the Corporation’s principal office
in New York City, New York, and by either: (i) paying the Exercise Price in cash
to the Corporation, or (ii) electing to pay the Exercise Price via the cashless
exercise feature of this Warrant as follows: by delivering an Exercise Notice
and in lieu of making payment for the aggregate Warrant exercise price in cash
or wire transfer, elect instead to receive upon such exercise the “Net Number”
of shares of Common Stock determined according to the following formula (the
“Cashless Exercise”):

 

Net Number = (A x B) – (A x C)

B

 

For purposes of the foregoing formula:

 

A = the number of shares of Common Stock with respect to which the Warrant is
being exercised.     B = the closing price of the Common Stock on the Trading
Day immediately preceding the relevant exercise date of the Warrant.     C = the
Exercise Price.

 

Neither the Warrant nor this Amendment Agreement may be altered, amended or
modified in any way except by a written instrument signed by the Corporation and
the Holder.

 

IN WITNESS WHEREOF, the Corporation and the Holder have executed this Amendment
Agreement as of the date first above written.

 

Omagine, Inc.   Holder           By: /s/  Charles P. Kuczynski   By:
/s/  Jeffrey A. Grossman   Charles P. Kuczynski     Jeffrey A. Grossman   Vice
President and Secretary      

